32


            OFFICE    OF   THE    ATTORNEY       GENERAL         OF    TEXAS
                                        AUSTIN
 GROVER SELLERS
        CSNLIAL
 ArrORNlY


Honorable T. IL Trimblr, Flret Assistant
State Sa rrintsndwit of Pub110 lnstruotloa
AwtLa,   8 oxaa
Dear Sir:
                                  opinionNo. o-7514
                                 Ita: Is the Asefstant             Ca
                                         bank lnrligible         to
                                         a member or
                                         tsos of the


            We are in recrlgt       0
the following question:
lnaligiblr      to serve a8 a
sohool Qlstriet,       which ba
hate fnrolavrd ua that
holder nor a dire@
                                                        nqwrt,           the ‘dotier   or
                                                         agmagr, whiah we quote:
                                                     ebvlsa that our Board
                                             d the dutira of an assistant
                                             euastar  ior t&  Board or Dir-
                                            cy of opuatlng thr %I& and
                                            ots u.nUu the dlpotion    and
                                              and E-raOutirr          oifious.     Bi#
                                            oal an& am ~pormnnel manager.

                        tion
                         of Assistant Cashier baa neter been an
                     sitlon
                         with this Bank, although he aota in
      tha absenoe of tha Ceshirr, bat Oall8 on 8ane Creator
      for $nstruotlona or authority In handUng                    the duties      of
      ai3executivs 0rficar.R
            The Attorney &.neral*r Department, in an opinion datad
September 16, 1929, to Honorable S. M. N. Yarrs, State Sup*rizl-
tendent of Public Instruction, with whioh you are rEmlliar, ruled
that a stootiolder or director of a corporaticn ssrring as de-
pository or treasury or an independent sohool dSatriot would be
.



                                                                                            324


    Iionorublr'p.PG blmblr,             Pa&o 4



    lnoll&b&    to 80170 as Orwtoo  far raid rohool                    dirtriot.     That
    ~11%    haa baa oonrlrrtontlyfollOW6dr
                    Tb    o~~slon      or Ap al8 or Texar in wit0 t That
                           2 2 8. w 161 6% held that tha -
                            iit8 0hi;i 0~~0ktti~0 0ra0u,  ~4 in th8 880~0
                            auty    he is   NM bank.
                Tha status and duties of the ksiatant                      Cerhirr, ara not
    aa   alaar-out aa those of cashier.
                  In our eearoh for the mssnirg of 8hr rorU R~881etantR
    tii rind    the r0ii0-hg  derinition 11318 C, J. 13.46~
                *An aaolstaht im one that standa by and 814~ er
           helps another ln the periorzisnoeof tha lattU'8 dutisr."
                    h    find    the term fu@hsr         defisml   In 7 c. J. 8. 14,
    ~8 roiloff      I
                    I* * l      The noun (Assistant)    ha8 been defined a8 nwaning
           ona who helps, aids,             or assIbs; one who stendr by anb lid#
                               also           a suborbinatr of one in an ornolal
           ~&$:.a~~hrr&io         rird in the flural bar barn raut&r
            al& to maan offioara.     but ales t bar ken bald that    the
           term tiplirr   a pm&&l      abwnaa  0r authority to u8* dir-
           oretlonary power.*
                    In tier or the inrormtion              yqu furnished
                                                                 that the    u8
    +urd       ot   Dirortp~r
                            !yr  AOTO~ ~ofind              the datlee of ~rrirtant
                                                                         Oarh-
    ler, WQam anarm Go answer pour qurstlon oatagorlaally.            Th8
    poss~rsilon~of   any oxaoutirr  pouerm would disqualii     him. If thr
    dutlo8   OS Aeristant  &shier lro buoh t&at hr eotr i n the stoat o?
    Ca8hirr. ofas l8 the lrttsr~r     ab8anti,  hr roo;ld  br LarlQlblr to
    LUTO as Trusteo 09 the Sohool Dietriot,       ii a&oh Mak wore au+
    ing ag De ositor, tho duttee of suoh poaitlabs        being lnooapatlblr.
    Ii thr duf:  16s s? &l&ant     bahier are punly olarloal and hr
    acts under the inntruotima of ona of the Pxroutive OifiO8r8, ha
    would be eligible to malntaln his job in tha Bauk even though
    t:laBeni:1s aew+ing au Dapositor ior thr Sohool &triet.

               Under ths faote euhitted,  it ls themiore our opinion
    thatAthe .li@f.llty or tha keeistant Cashier or tha mlk, whloh
    IS Depositor  ror thr Sohool Distriot, would drpond on the &tie8
    and authority meted in him.
              If there is any rxsoutln, authority rested lu suoh
    Gffioer, It,nould oontravenr the prohibition againat pub110 polloy
    .



c




        Eon, T. Y. Triable, Pega 3


        th m t ln Ofr io mr sa y mm8   in l   dual oapaolty.

                   'Pruetlng that thir mnawor8 your inquiry, we are
                                              Vary truly your8




                                                        Aeslstant